DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and currently under consideration for patentability.	
Response to Amendment
Amendments submitted by the applicant on 7/22/2020 are accepted by the examiner. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/26/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant's arguments filed 7/22/2020 have been fully considered but they are not persuasive. 
With regard to applicants argument that Burns does not make up for the deficiencies of Lynch because Burns does not teach an implant comprising a plurality of microchannels that at least partially intersect and are in fluid connection with the plurality of longitudinal microchannels to form a flexible grid like mesh, examiner respectfully disagrees. In Figure 39, Burns clearly shows a plurality of microchannels that intersect and are in fluid communication both in the longitudinal and lateral channels that compose a grid, possibly made of silicon which is widely known as being flexible (Burns, paragraph (0207). 
In response to applicant's argument that a person having an ordinary skill in the art would not be motivated to combine the grating 4100 of Burns and the device of figures 1 and 2 are lacking the plurality of longitudinal and lateral microchannels, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, it would be obvious to a person having an ordinary skill in the art modify the microchannels of Lynch in view of Burns to include multiple tubes in a grid like structure similar to that disclosed by Burns in order to open fluid communication (paragraph 207) as adding this structure would include more points of fluid entry.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore it is not necessary that Lynch teaches a plurality of longitudinal and lateral microchannels having a tubular structure with a lumen, as the tubular structure with a lumen is taught by Burns. 
In response to arguments regarding claim 3, 5, 7, 9, 11, 12, 13, 17, 19, and 20 the examiner respectfully disagrees for the reasons discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 10, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable Lynch (USPGPUB 2011/0196281 A1) in view of Burns (USPGPUB 2014/0081194 A1).
In regard to Claim 1, Lynch teaches an implant device for reducing intraocular pressure (paragraph 003), comprising: 
a longitudinal microchannel (distal portion, 25) (figure 2) having a tubular structure (figure 1B) with a lumen running throughout (paragraph 0049); 
a lateral microchannel (proximal portion, 10) (figure 2) having a tubular structure (figure 1B) with a lumen running throughout (paragraph 0049); 
and a plurality of fluid outlets (fenestrations, 15 and 30) positioned on at least a portion of the longitudinal microchannels and lateral microchannels (figure 2); 
However, Lynch fails to teach a plurality of both longitudinal and lateral microchannels,
wherein the plurality of lateral microchannels at least partially intersect and are in fluid connection with the plurality of longitudinal microchannels to form a flexible grid-like mesh.
Burns teaches a device for reducing intraocular eye pressure comprising (paragraph 003): a plurality of both longitudinal and lateral microchannels (figure 39) wherein the plurality of lateral microchannels at least partially intersect (figure 39) and are in fluid connection (paragraph 0207) with the plurality of longitudinal microchannels (figure 39) to form a flexible grid-like mesh (matrix or grating, 4100).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include multiple tubes in a grid like structure similar to that disclosed by Burns in order to open fluid communication (paragraph 207).
Regarding Claim 2 Lynch in view of Burns teaches the device of claim 1. Burns teaches a device wherein the longitudinal microchannels and the lateral microchannels (drainage lumens) have diameters between about 1 and 100 um (paragraph 0095).
Regarding Claim 4 wherein the longitudinal microchannels and the lateral microchannels have diameters between about 10 and 20um, the plurality of longitudinal microchannels are spaced between about 100 and 200 m apart, and the plurality of lateral microchannels are spaced between about 100 and 200 .m apart. Lynch in view of Burns discloses the claimed invention except for the diameter or the microchannels and the distance between them. It would have been an obvious matter of design choice to design the diameter of microchannels and spacing to a specific range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns so that the diameter of the microchannels is designed to optimize flow rate.
 Regarding Claim 6 Lynch in view of Burns teaches the device of claim 1. Lynch fails to teach a grid like mesh. Burns discloses the claimed invention except for a specific planar size of 50 to 500mm2. The current maximum area if the width and length are the same (7mm) would be 49mm2. It   would have been an obvious matter of design choice to increase the specific planar size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the planar size of Burns so that the implant is the optimal size to be inserted into the eye.
Regarding Claim 10 Lynch in view of Burns teaches the device of claim 9. Lynch fails to teach a device wherein the inner region comprises fluidly interconnected microchannels with diameters between about 40 and 60 um, and the outer region comprises fluidly interconnected microchannels with diameters between about 10 um and 20 um. Lynch in view of Burns discloses the claimed invention except for the varying diameter between microchannels. It would have been an obvious matter of design choice to design the diameter of microchannels and spacing to a specific range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns so that the diameter of the microchannels is designed to optimize flow rate.
Regarding Claim 14 Lynch in view of Burns teaches the device of claim 1. Lynch teaches a device wherein at least a portion of the fluid outlets (30) (figure 2) are positioned on a plurality of branches comprising (figure 2) short lengths of microchannel tubes (figure 5C) fluidly connected to the longitudinal microchannels (25), the lateral microchannels (10), or both.
Regarding Claim 15 Lynch in view of Burns teaches the device of claim 1. Lynch teaches a device wherein the longitudinal microchannels (25) and the lateral microchannels (10) are at least partially porous and permeable to fluids and molecules (paragraph 0028).
Regarding Claim 16 Lynch in view of Burns teaches the device of claim 1. Lynch teaches a device wherein the longitudinal microchannels are substantially orthogonal to the lateral microchannels (figure 3A-3D).
Regarding Claim 18 Lynch in view of Burns teaches the device of claim 1. Lynch teaches a method of managing intraocular pressure, comprising the steps of: 
providing the implant device of claim 1 connected to a drainage tube (paragraph 0019);
 breaching the conjunctiva of an eye to access the sclera; placing the implant device against the sclera of the eye without sutures (paragraph 0014);
 forming a hole in the limbus of the eye adjacent to the implant device, the hole having access to the anterior or posterior chamber of the eye (paragraph 0014); 
threading the drainage tube through the hole; and closing the conjunctiva (paragraph 0014).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Lynch (USPGPUB 2011/0196281 A1) in view of Burns (USPGPUB 2014/081194A1) as applied to claim 12 above, and further in view of Sharp (US 10588749 B2)
Regarding Claim 7 Lynch in view of Burns teaches the device of claim 1. Lynch teaches each vertical microchannel having a tubular structure (10) with a lumen running throughout (figure 2). Burns teaches porous structures suitable for medical implants (paragraph 002):  channels that are all fluidly connected to each other (paragraph 0207). Lynch and Burns fail to teach a grid like 3D mesh. Sharp teaches a device wherein two or more grid-like meshes are stacked on top (figure 18 and 19) of each other and interconnected by a plurality of vertical microchannels to form a 3D mesh (figures 18 and 19). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include multiple tubes in a grid like structure similar to that disclosed by Sharp in order to allow open fluid communication (Burns, paragraph 0207).
 Regarding Claim 8 Lynch in view of Burns teaches the device of claim 7. Lynch and Burns fail to teach a 3D grid like mesh. Sharp teaches a device wherein the 3D mesh comprises longitudinal microchannels, lateral microchannels, and vertical microchannels having substantially similar dimensions and spacing (figure 18 and 19). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include multiple tubes in a grid like structure similar to that disclosed by Sharp in order to allow open fluid communication (Burns, paragraph 0207).
Regarding Claim 9 Lynch in view of Burns teaches the device of claim 7. Lynch fails to teach a grid like mesh. Sharp teaches a device, wherein the 3D mesh comprises longitudinal microchannels, lateral microchannels, and vertical microchannels (figure 18 and 19) having variable dimensions and spacing (figure 12A and 12B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include multiple tubes in a grid like structure similar to that disclosed by Sharp in order to allow open fluid communication (Burns, paragraph 0207).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Lynch (USPGPUB 2011/0196281 A1)  in view of Burns (USPGPUB 2014/081194A1)) as applied to claim 1 above, and further in view of Ahmed (US 8632489 B1). 
 Regarding Claim 3 Lynch in view of Burns teaches the device of claim 1. Lynch and Burns fail to teach a grid like mesh. Ahmed teaches a device wherein the plurality of longitudinal microchannels are spaced between about 10 um and 1000 um apart (paragraph 0011) and the plurality of lateral microchannels are spaced between about 10 um and 1000 um apart (paragraph 0011) (figure 2).  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the spacing of the microchannels of Lynch in view of Burns so that the diameter of the microchannels is designed to optimize drainage flow rate.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Lynch ( USPGPUB 2011/0196281 A1)  in view of Burns (USPGPUB 2014/081194A1)) as applied to claim 1 above, and further in view of Tu (USPGPUB 2006/0173397 A1). 
Regarding Claim 5 Lynch in view of Burns teaches the device of claim 1. Lynch and Burns fail to teach the wall thickness. Tu teaches a device wherein the microchannels have wall thicknesses between about 10 and 1000 nm (paragraph 0032).   It would have been an obvious matter of design choice to change the wall thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannel wall thickness of Lynch in view of Burns so that the walls of the implant are the optimal size for implantation while maintaining the optimal flow rate.

Claim 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Lynch ( USPGPUB 2011/0196281 A1)  in view of Burns (USPGPUB 2014/081194A1) as applied to claim 1 above, and further in view of Yalamanchili (USPGPUB 2013/0261530 A1).
Regarding Claim 11, Lynch in view of Burns teaches the device of claim 1. Burns teaches the grid- like mesh, however; Lynch and Burns fail to teach a drainage tube. Yalamanchili teaches a device used with ocular implants used to regulate drainage (paragraph 0001), wherein the interface is fluidly connectable to a drainage tube (drainage tube, 106) (figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include a drainage tube similar to that disclosed by Burns in order to alleviate intraocular pressure (Yalamanchili, paragraph 0027). 
Regarding Claim 12, Lynch in view of Burns teaches the device of claim 1. Lynch and Burns fail to teach a drainage tube. Yalamanchili teaches a device wherein the drainage tube comprises a pressure-sensitive valve selected from the group consisting of: a duckbill valve, a joker valve, a flapper valve, a reed valve (reed valve, 160) (paragraph 0034), and a leaf valve. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include a drainage tube similar to that disclosed by Burns in order to permit flow through the implant (Yalamanchili, paragraph 0027). 
Regarding Claim 20, Lynch in view of Burns teaches the device of claim 19. Lynch and Burns fail to teach a pressure sensitive valve. Yalamanchili teaches a device wherein the implant device is implanted in fluid connection with a drainage tube positioned in the anterior or posterior chamber of the eye (paragraph 0014), the drainage tube having a pressure-sensitive valve (paragraph 0034). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include a drainage tube similar to that disclosed by Burns in order to permit flow through the implant (Yalamanchili, paragraph 0027).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Lynch ( US2011196281A1)  in view of Burns (US2018034038A1) , Yalamanchili (US2013261530A1), as applied to claim 12 above, and further in view of and Camras (US20160058615A1). 
Regarding Claim 13, Lynch in view of Burns, Yalamanchili, and Camras teaches the device of claim 12. Lynch and Burns fail to teach a pressure range. Yalamanchili teaches a pressure sensitive valve but fails to teach the pressure range. Camras teaches a device wherein the pressure-sensitive valve is configured to permit drainage of fluid above an intraocular pressure of between about 8 and 10 mmHg (paragraph 0051). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include a drainage tube similar to that disclosed by Burns in order to maintain natural pressure (Camras, paragraph 0051).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Lynch ( USPGPUB 2011/0196281 A1)  in view of Burns (USPGPUB 2014/081194A1) as applied to claim 1 above, and further in view of Pang (USPGPUB 2020/0140439 A1).
Regarding Claim 17, Lynch in view of Burns teaches the device of claim 1. Lynch and Burns fail to teach the microchannels made from parylene. Pang teaches the process of creation of devices made of inorganic, carbon, nanomaterials (paragraph 0001) including a device wherein the longitudinal microchannels and the lateral microchannels (cannula, 120) are constructed from a material selected from the group consisting of: SU-8 photoresist, parylene (paragraph 0022), polyimide, polytetrafluoroethylene (PTFE), silicon oxides, silicon nitride, silicon carbide, and aluminum oxides. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microchannels of Lynch in view of Burns to include the material by Pan in order to provide a suitable barrier against moisture (Pang, paragraph 0072). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Lynch ( US2011196281A1)  in view of Burns (US2018034038A1) , as applied to claim 1 above, and further in view of Shimmura (CN 102427776 B).
Regarding Claim 19, Lynch in view of Burns teaches the device of claim 1. Lynch teaches a method of managing intraocular pressure, comprising the steps of: injecting the implant device into the eye such that the implant device bridges the subconjunctival space and the anterior or posterior chamber of the eye (paragraph 0014). Lynch and Burns fail to teach rolling the implant device and injecting the implant device via syringe. 
Shimmura teaches: 
rolling the implant device into an elongate tubular shape; 
loading the implant device into a hollow syringe tip (page 6, paragraph 11); 
piercing the conjunctiva of the eye with the syringe tip (page 6, paragraph 11); 
and injecting the implant device into the eye such that the implant device bridges the subconjunctival space and the anterior or posterior chamber of the eye (page 6, paragraph 1).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of implantation of Lynch in view of Burns to include rolling the device and using a syringe similar to Shimmura, so that the device is not exposed during insertion (Shimmura: page 6, paragraph 11).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781